
	

113 HR 4581 IH: Prohibiting Discrimination Against Israel Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4581
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit the United States from funding projects that discriminate against Israeli organizations
			 that operate beyond the 1949 armistice lines.
	
	
		1.Short title
			This Act may be cited as the Prohibiting Discrimination Against Israel Act.2.Congressional findingsCongress finds:(1)In 1995, the Interim Agreement on the West Bank and the Gaza Strip (commonly referred to as the
			 Oslo II Accord) formally divided Judea and Samaria into three
			 administrative divisions, with Area C being under full Israeli civil and
			 security control; therefore, foreign countries should not discriminate
			 against Israeli organizations that operate there.(2)In 1995, the United States Congress passed the Jerusalem Embassy Act (Public Law 104–45) which
			 formally recognized Jerusalem as the capital of the State of Israel, and
			 concluded that it should remain an undivided city.(3)The claim that Israeli settlements beyond the 1949 armistice lines are an obstacle to peace has
			 been repeatedly disproven, and the 2005 expulsion from Gaza and the 2010
			 freeze on natural growth in the settlements harmed the peace process and
			 led to an increase in violence, not a decrease.(4)Notwithstanding allegations to the contrary, Israeli settlements in these territories do not in any
			 way violate Article 49 of the Fourth Geneva Convention; they are
			 completely voluntary, and do not involve individual or mass forcible transfers prohibited by subpart (1) of Article 49.(5)In 2009, the Kingdom of Spain refused to allow a team from Ariel University Center of Samaria (now
			 known as Ariel University) to participate in a solar energy competition
			 funded by the United States Department of Energy solely because the
			 university was located beyond Israel’s 1949 armistice line.(6)In 2010, The Government Pension Fund of Norway excluded several Israeli companies based solely on
			 the fact that they operate in Judea and Samaria.(7)In 2010, the European Court of Justice issued a ruling in Brita GmbH v. Hauptzollamt Hamburg-Hafen
			 (Case C–386/08) prohibiting Israeli products produced beyond the 1949
			 armistice line from being labeled as Made in Israel, which caused them to be subject to higher tariffs.(8)In 2010, the United Kingdom banned an Israeli tourism advertisement because it included a
			 photograph of the Old City of Jerusalem, which is located beyond the 1949
			 armistice line and was fully annexed by Israel in 1980.(9)In 2013, the European Union issued orders forbidding its member states from cooperating,
			 transferring funds, or giving scholarships or research grants to
			 organizations beyond Israel’s 1949 armistice line.3.General authorizationIt shall be the policy of the United States that no funds authorized or appropriated by Federal
			 law may be expended for any international project that prohibits
			 participation of Israeli organizations that operate beyond the 1949
			 armistice line.4.Effective dateThe provisions of this Act shall take effect immediately following enactment.
